DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3, 8-15 and 52, drawn to vaccine compositions comprising a protein nanoparticle and at least one carbohydrate, peptide, or peptide based molecule associated with a Leishmania protozoan.
Group II, claim(s) 16 (in part), 17-19, drawn to methods of inducing an immune response against a Leishmania protozoan utilizing a vaccine composition comprising a protein nanoparticle and at least one carbohydrate, peptide, or peptide based molecule associated with a Leishmania protozoan.
Group III, claim(s) 16 (in part) and 27, drawn to methods of administering a vaccine composition comprising a protein nanoparticle and at least one carbohydrate, peptide, or peptide based molecule associated with a Leishmania protozoan and one or more of an antibiotic, an .
Group IV, claim(s) 16 (in part), 26 and 28, drawn to methods of treating a Leishmania infection utilizing a vaccine composition comprising a protein nanoparticle and at least one carbohydrate, peptide, or peptide based molecule associated with a Leishmania protozoan.
Group V, claim(s) 39, drawn to methods of passively immunizing a subject against a Leishmania protozoan utilizing an antibody that binds to one or both of a carbohydrate selected from the group of a Gal-α1,3-Galβ disaccharide and a Gal-α1,3-Galβ,4-GlcNac trisaccharide and a peptide or peptide-based molecule associated with a Leishmania protozoan.

Additional Election Requirement Applicable to All Groups
In addition, each Group detailed above reads on patentably distinct vaccine compositions. Each compositions is patentably distinct because they are structurally, chemically and immunologically unrelated and a further restriction is applied to each Group. 
If either of Group I-IV is elected, Applicant must further elect the specific combination of components within the claimed vaccine composition.
If either Group II, IV or V is elected, Applicant must further elect the specific Leishmania species to be treated or prevented.    
If Group V is elected, Applicant must further elect the cognates of the claimed antibody (i.e. what the antibody binds to).

Claim 1 is a linking claim, linking the inventions of claims 3, 8, 10-19 and 26-27.
The restriction requirement among the linked inventions is subject to the non-allowance of the linking claim(s).  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim depending from or otherwise including all the limitations of the allowable linking claims will be entitled to examination in the instant application.  Applicants are advised that if any such claims depending from or including all the limitations of the allowable linking claims are presented in a continuation or divisional In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature. Said claims encompass carbohydrates, peptides and peptide based molecules from all Leishmania species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                            February 15, 2021